Although I concur in the judgment of reversal, I do not want to leave the impression that even if the uncontradicted evidence disclosed the placing of an adequate barrier around the danger spot, still the plaintiff would be entitled to have the issue submitted to the trier of the facts.
When the trial court instructs a verdict for the defendant, the proper approach of a reviewing court is to inspect the record to determine whether there was substantial evidence to support all the elements of the plaintiff's cause of action. And in determining that question, every reasonable inference in favor of the plaintiff must be drawn. If, when so interpreted, there is no substantial evidence to support one or more of the elements of the plaintiff's cause of action, the judgment should be affirmed. If there is substantial evidence to support all the elements, the judgment should be reversed.
In the case at bar, the plaintiff's testimony supported all the elements of her case and particularly negligence in the failure to guard the dangerous condition in the aisle. She was asked:
"Q. How about the areaway for walking? A. It was definitely not blocked off.
"Q. I want you to estimate if you can the width of the unobstructed walk-way. A. Oh, about a yard, *Page 172 
about three feet — I would say, approximately. I cannot just say to the number of inches."
In other parts of her testimony were statements that the aisle where this syrup had been spilled was not obstructed. Her son who was with her at the time corroborated her testimony as to the inadequacy of the guard or obstruction.
This testimony, it seems to me, makes it clear that the issue must be submitted to the jury, and, for that reason, I concur in the reversal.
                          SUPPLEMENTAL OPINION